internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br2-plr-137218-01 date date legend distributing controlled business a business b state a bank a bank b date a date b date c date d a b c d this letter is in response to your letter of date a requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information plr-137218-01 was received in letters of date b date c and date d the pertinent information submitted is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing is a state a s_corporation distributing has issued and outstanding a shares of stock which are held by d shareholders controlled is a state a corporation engaged in business b and has b issued and outstanding shares of common_stock all held by distributing business b is conducted by controlled through a limited_liability_company that controlled owns all of the interest in except for a c percent profits interest held by employees financial information has been received which indicates that distributing through its subsidiaries and controlled have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in order to enable controlled to obtain release from joint_and_several_liability as guarantor of the bank a credit facility and establish its own separate credit facility with bank b distributing proposes a corporate separation comprised of the transaction set forth below the proposed transaction i ii distributing’s deemed transfer of controlled’s assets and liabilities to controlled in exchange for all of controlled’s common_stock the contribution pro_rata distribution of solely controlled’s common_stock to shareholders of distributing the distribution representations the taxpayer has made the following representations in connection with the proposed transaction a b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing’s business a represents its present operation and there have been no plr-137218-01 c d e f g h i substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of distributing’s business b is representative of distributing’s business b’s present operation and there have been no substantial operational changes to such business since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its business the distribution of the controlled stock is carried out for the corporate business purposes of i eliminating joint_and_several_liability of controlled as guarantor of the bank a credit facility and to enable controlled to obtain a separate credit facility and ii to better protect business b from the potential liabilities of business a the distribution of the controlled stock is motivated in whole or substantial part by the forgoing corporate business purposes distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 distributing and controlled have no accumulated_earnings_and_profits at the beginning of their respective taxable years distributing and controlled will have no current_earnings_and_profits as of the date of the distribution no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution distributing is not aware of nor is distributing planning or intending any event that will result in distributing or controlled having positive current or accumulated_earnings_and_profits after the distribution plr-137218-01 j k l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the distribution of controlled stock will not be a disqualified_distribution within the meaning of sec_355 because immediately after the distribution i no person will hold disqualified_stock in distributing that will constitute a percent or greater interest in distributing and ii no person will hold disqualified_stock in controlled that will constitute a percent or greater interest in controlled within the meaning of sec_355 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the proposed transaction n o p q no corporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings plr-137218-01 based solely on the information submitted and on the representations set forth above it is held as follows the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 upon the contribution controlled will be treated under sec_1361 as a new corporation acquiring all of its assets and assuming all of its liabilities from distributing immediately before the termination of controlled’s qualified_subchapter_s_subsidiary election in exchange for the controlled stock no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will be the same as the basis of that asset in the hands of distributing immediately prior to the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on the distribution sec_355 distributing’s momentary ownership of the controlled stock as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year the aggregate basis of the controlled stock and the distributing stock in the hands of the shareholders of distributing immediately following the distribution will be the same as the basis of the distributing stock held immediately before the distribution allocated in proportion to the fair plr-137218-01 market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically we express or imply no opinion concerning whether distributing is a valid s_corporation or whether controlled is otherwise eligible to be an s_corporation caveats and procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely charles m levy reviewer branch office of associate chief_counsel corporate
